This is an original proceeding in certiorari whereby relator seeks to have quashed an opinion of respondents as judges of the St. Louis Court of Appeals, affirming the judgment of the trial court in *Page 614 
the case of Ira May Brabham, respondent, against relator here, as appellant in that court, on the ground that said opinion is in conflict with certain decisions of this court. To avoid confusion we will refer to Mrs. Brabham as plaintiff, as in the trial court.
It is unnecessary to detail all the facts. The opinion of respondents is reported in 253 S.W. 786, to which reference is made for facts not herein recited. It is sufficient to say that on February 25, 1919, insured, the deceased husband of plaintiff, made application to relator for insurance in the sum of $2000. A policy was delivered to him by relator March 4, 1919, and subsequently the premium was paid.
According to the opinion of respondents, the evidence shows that on January 20, 1919, insured, who was a physician, was assaulted and beaten and thereby received severe physical injuries which caused his death on November 7, 1919. He was suffering from such injuries at the time the application was signed by him and when the policy was delivered to him. The evidence of plaintiff tended to show that the condition of insured was apparent to any layman and that Passer, the agent of relator, actually knew all about his condition and the injuries he had received. Respondents had the following to say concerning the effect of the testimony of Antonio Haskell, brother of the plaintiff:
"According to his testimony the agent was fully informed of the prior assault upon the insured and that the latter was then suffering from the result thereof, and with this knowledge told the insured that it would be very necessary for him to have this insurance on account of his physical condition in order to protect his wife and family."
The petition was in usual form, asking for judgment for the face of the policy, together with damages and attorney's fees for vexatious delay. Among other things, the answer set up the affirmative defense that insured, in answer to questions propounded to him in his application for the policy, made a part of the contract of insurance, *Page 615 
falsely stated that he had suffered no injury or disease during the last five years prior thereto and was then in good health. The answer then pleaded that he was severely injured on January 20, 1919, and was suffering from the effects thereof at the time the application was made and that he died as the result of such injuries. The answer further alleged that he was not in good health at the time of said application and therefore the policy never became effective. The answer also pleaded a provision in the policy providing that it should not become effective unless the applicant was in good health at the date of the delivery of the policy. The reply denied the new matter in the answer and alleged waiver of the defense set up in the answer because of knowledge of insured's physical condition on the part of defendant, its officers, agents and employees, and that with such knowledge defendant delivered the policy to insured and received the premium thereon. Plaintiff had judgment for the face of the policy and also for damages and attorney's fees for vexatious delay.
The insurance policy provided that it should not take effect until the first premium had been paid, etc., "or unless the applicant is in good health at the date of its delivery." The following questions and answers from the application are shown in the opinion: "Are you in good health? Yes. . . . What disease or injuries have you had during the last five years? None."
Concerning the proof tending to show waiver, respondents said:
"In support of her plea of waiver, plaintiff adduced evidence tending to show that defendant's agent, Passer, was fully informed concerning the assault upon the insured on January 20, 1919, and of the insured's condition of health resulting therefrom, prior to taking the insured's application for the insurance, but that with such knowledge he solicited the insurance, accepted the application therefor, procured the issuance of the policy and delivered it to the insured and collected the premium *Page 616 
thereon, a part of which was paid by the insured and a part subsequently paid by this plaintiff."
The agent, Passer testified "that he knew nothing about the injury to the insured prior to taking the application and delivering the policy; that the insured did not mention his injury, and that there was nothing in his appearance to indicate that he had been injured or was in bad health. He said that he subsequently went to insured's home and suggested to this plaintiff that the best thing for her to do was to pay the premium or return the policy, and that plaintiff volunteered to go down with him to the bank, where she drew funds and gave him $98.50, for which he gave her a receipt."
I. The first claim of conflict of opinion made by relator is that "the respondents held that the soliciting agent was such an agent that knowledge on his part of such injury and illness was the knowledge of the relator, and in so holding, theWaiver:     opinion of respondents is contrary to the followingAgent's     decisions of the Supreme Court to the effect thatKnowledge.  knowledge of an agent obtained while not acting within the scope of his employment, or knowledge obtained about a matter concerning which he has no duty, will not bind the principal: Donham v. Hahn, 127 Mo. l.c. 446-447; Hickman v. Green, 123 Mo. l.c. 174; Smoot v. Judd, 184 Mo. l.c. 583."
The opinion of respondents stated the facts relative to the authority of Passer as follows:
"Touching the matter of the authority of the agent, Passer, plaintiff made proof that Passer was a soliciting agent for defendant, having authority to solicit insurance, take applications and fill them out, to collect the premiums thereon and receipt therefor, and to deliver policies for which he had taken applications."
We have carefully examined the cases relied on by relator. There is no question that they declare the rule to be that the principal is only bound by the knowledge of his agent as to matters within the scope of the agency *Page 617 
and is not bound by notice to or knowledge of the agent in respect to matters outside the scope of his agency.
As we understand respondents' opinion they announce no rule contrary to the rule thus laid down in the cases relied on by relator. Respondents said:
"It is defendant's contention that Passer, being merely a soliciting agent, `having no authority to sign or issue policies or make contracts of insurance,' had `no authority to waive a provision in the application for life insurance or in the policy;' and that the trial court consequently erred in submitting the issue of waiver to the jury. But we are not persuaded that defendant is correct in this contention. Passer was defendant's agent, with authority to prepare and take applications for insurance, to deliver the policy when issued and to collect the first annual premium thereon, retaining his commission and accounting to defendant for the portion thereof due it. Under the facts shown in evidence we think that the knowledge of defendant's agent in the premises was defendant's knowledge.
"In Kring v. Insurance Co., 195 Mo. App. 133, l.c. 136, 189 S.W. 628, it is said: `It is also settled law that a soliciting agent of an insurance company without power to issue policies is the company's agent in taking applications with full power and authority as to such applications and that acts which he performs and knowledge which he receives and acts on in connection with such applications are binding on the company' (citing cases).
"And if, when the application was received and when the policy was delivered, the agent (and consequently defendant) knew of the insured's prior injury and that he was not then in good health, defendant must be held to have waived the right to defend upon the grounds here asserted by it by way of affirmative defense. [Jones v. Insurance Co., 173 Mo. App. 1, 155 S.W. 1106; Manning v. Connecticut Fire Ins. Co., 176 Mo. App. 678, 159 S.W. 750; Madsen v. Insurance Co., 185 S.W. 1168; Kring v. Insurance Co., supra; 14 R.C.L. p. 1159.]"
In effect, respondents' holding is that it was one of the duties of the agent to deliver the policy and to collect *Page 618 
the premium and that delivery by him was delivery by the insurance company and that any knowledge he had when he delivered such policy, which affected the propriety of delivering the policy to insured under its terms, was, to all intents and purposes, the knowledge of the company. In other words, respondents have held that the knowledge came to the agent while he was acting for the insured in respect to a matter within the scope of his employment. The cases cited by relator are thus distinguished.
Respondents cite numerous authorities tending to support their conclusions upon the facts as thus found. We think it unnecessary to cite them here. Most of such cases are from the courts of appeals. No case from this court has been cited which is contravened by relator's opinion in the respect we are now considering. It is not our task here to determine whether or not respondents decided the case correctly. In this proceeding, we are concerned only with conflict of opinion. As was said by ELDER, J., in State ex rel. v. Reynolds, 235 S.W. (Mo.) l.c. 90: "It is not our province to determine whether the Court of Appeals erred in its application of rules of law to the facts stated in its opinion, but only whether upon those facts it announced some conclusion of law contrary to the last previous ruling of this court upon the same or a similar state of facts." [See also State ex rel. v. Allen, 243 S.W. (Mo.) l.c. 841, and cases cited.]
It is doubtless true that Passer did not represent relator in the preparation of the answers in that part of the application assigned to the medical examiner and could not bind relator by knowledge of the falsity of such answers. But respondents rest their opinion upon the knowledge of Passer as to insured's bad physical condition when he delivered the policy. They held such delivery was within the scope of his agency and that knowledge coming to him, while thus acting within the scope of his agency, was the knowledge of relator and binding upon it. *Page 619 
As we understand respondents' opinion, no conflict exists in this particular and such contention of relator must be overruled.
II. Relator next contends that the opinion of respondents conflicts with Mechanics Bank v. Schaumburg, 38 Mo. l.c. 243, 244, and Traber v. Hicks, 131 Mo. l.c. 191, 192, which are said to hold that where the conduct of an agent and aFraud:        third person amounts to a fraud upon the principal,Proposition   the knowledge of such agent cannot be consideredNot Decided.  the knowledge of the principal.
Relator contends that, on the facts stated in their opinion, respondents should have held that such fraud and collusion existed between the agent and insured as would estop the plaintiff from making her plea that the knowledge of Passer was the knowledge of relator. Such contention would be more appropriate if we were here sitting as an appellate court instead of sitting in the exercise of our powers of superintending control over an inferior court. We are unable to find anywhere in respondents' opinion any discussion whatever of the proposition relator now urges us to consider. Respondents suggest that relator first made this contention in its motion for rehearing before respondents. In this proceeding, we cannot quash the opinion for its failure to discuss a question respondents might have appropriately discussed and decided but did not do so. This proposition is too plain to require citation of authorities to support it.
III. The final contention of relator is that respondents' opinion conflicts with Non-Royalty Shoe Co. v. Assurance Co.,  277 Mo. 399, and State ex rel. v. Allen, 243 S.W. (Mo.)Vexatious  839, in approving the assessment by the jury ofDelay.     penalties for vexatious delay. On this point respondents said:
"Furthermore, since we regard the question of law involved as being one previously settled by the adjudication *Page 620 
in this State, and since the defendant must be held to have had such knowledge of the facts pertaining to the health of the insured as was possessed by the agent, we see no escape from holding that whether, under the statute, defendant should be penalized as for vexatious refusal to pay the loss was a question for the jury. We consequently rule that there was substantial evidence that defendant's refusal to pay the loss was vexatious. Such holding, we think, is within both the letter and the spirit of the rule announced in Patterson v. Insurance Co.,174 Mo. App. 37. l.c. 44, 160 S.W. 59, approved in Non-Royalty Shoe Co. v. Assurance Co., 277 Mo. 399, 210 S.W. 37, and is not in conflict with the ruling in State ex rel. Missouri State Life Insurance Co. v. Allen, 243 S.W. 839."
While it is settled law that the principal is bound by the knowledge of his agent acquired with reference to matters within the scope of his agency, relator's knowledge admittedly was purely constructive and not actual. On the witness stand, its agent denied any knowledge whatever of the insured's previous injury and his resulting bad physical condition. If neither the relator nor its agent had knowledge of insured's bad physical condition when the policy was delivered, relator had a complete defense to the suit and the undoubted right to refuse payment and to defend the action after it was instituted. Respondents recite no facts in their opinion tending to show that relator had any reason to expect the proof to show that its agent, who delivered the policy, and consequently relator itself, had knowledge of insured's bad physical condition at the time the policy was delivered and, therefore, that such defense was waived. Relator, therefore, had the right to litigate the case on the proposition that it had not waived what would otherwise have been a complete defense to plaintiff's suit. An insurance company's right to resist payment upon one of its policies cannot be determined by the facts as found by the jury, but must be determined by the facts as they reasonably appeared to it before the trial. It has the right *Page 621 
to refuse payment and to defend a suit with all the weapons at its command, so long as it has reasonable ground to believe its defense is meritorious. It is only when it persists in its refusal to pay the policy after it is aware that it has no meritorious defense that it becomes subject to penalties for vexatious delay. We have only the facts before us as stated by respondents in their opinion, and those facts do not include the fact that relator, as defendant in the trial court, did not have reasonable ground for belief that it had a meritorious defense upon the ground of the uninsurable condition of insured when the policy was delivered to him and that it had not waived such defense because of its knowledge or the knowledge of its agent thereof.
In Patterson v. Insurance Co., 174 Mo. App. l.c. 44, TRIMBLE, J., said: "And while affirmative proof is not required to show vexatious refusal, yet the penalty should not be inflicted unless the evidence and circumstances show that such refusal was willful and without reasonable cause as the facts appeared to a reasonable and prudent man before the trial; and merely because the judgment, after trial, is adverse to defendant's contention, is no reason for inflicting the penalty."
This statement of the law was expressly approved in the Non-Royalty Shoe Company Case, supra, now relied on by relator, and thus it became a part of the latter case. Court en Banc expressly approved Patterson v. Insurance Co., supra, on this point in State ex rel. Missouri State Life Ins. Co. v. Allen, 243 S.W. (Mo.) l.c. 843, when it followed the Non-Royalty Shoe Company Case. [See, also, Berryman v. Southern Surety Co.,285 Mo. 379.]
It would seem that the question of vexatious delay should not have been submitted to the jury unless there was some evidence in the case either that defendant was not making its defense of want of knowledge on the part of its agent in good faith, or that it knew the proof to the contrary was so strong that it could not reasonably have expected a finding on the point in its favor, and hence a verdict at the hands of the jury. *Page 622 
The finding of facts under which respondents approved the infliction of the penalty by the jury falls short of these requirements, which we think are fairly deducible from the cases we have discussed, and thus conflict is engendered.
We therefore hold that such portion of respondents' opinion as approves the allowance in the trial court of damages for vexatious delay must be quashed. All concur.